 UNI FED BROTHD. OF CARPENTERS & JOINERS I. LOCAI. 1780United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local Union No. 1780 and Of-fice and Professional Employees Union, Local No.445, AFL-CIO. Case 31-CA-7253August 17. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENI.LO()AND TRUCESDAI.EOn January 19, 1979, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of' theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge. only tothe extent consistent herewith.The General Counsel contends, in substance, thatthe United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local Union No. 1780 (hereinreferred to as Respondent), commencing on or aboutJune 20, 1977, violated Section 8(a)(5) of the Act by:(1) engaging in collective bargaining with the Unionwith no intention of reaching an agreement; (2) byoffering collective-bargaining counterproposals whichincluded terms of employment significantly less thanthose existing prior to the negotiations: and (3) reneg-ing and/or changing its position on contract terms towhich it had agreed previously. The General Counselfurther contends that Respondent's violations of Sec-tion 8(a)(5) and () of the Act were the cause of thestrike which occurred herein, thereby rendering it anunfair labor practice strike. The General Counsel ad-ditionally contends that by failing to immediately re-instate three unfair labor practice strikers upon theirunconditional offer to return, Respondent violatedSection 8(a)(3) and (I) of the Act. Finally, the Gen-eral Counsel contends that Respondent indepen-dently violated Section 8(a)(1) of the Act in severalrespects.The Administrative Law Judge concluded that, al-though there was evidence tending to show that Re-spondent failed to bargain in good faith, Respondentdid not violate Section 8(a)(5) and (1) of the Act sinceit did, in fact, execute an agreement with the Union.Accordingly, he dismissed that allegation of the com-plaint. In view of his dismissal of the alleged violationof Section 8(a)(5). he concluded that the strike thatoccurred herein was an economic, rather than an un-fair labor practice. strike. The Administrative LawJudge found, however, that by denying reinstatementto three of the strikers, without sufficient economicjustification. Respondent "discharged" the three em-ployees in violation of Section 8(a)(3) and (I) of theAct. He further found that Respondent violated Sec-tion 8(a)(1) of the Act b threatening to terminateemployees on several occasions ift' they exercised theirright to strike.For the reasons expressed below. we find merit tothe General Counsel's exceptions to the Administra-tive Law Judge's Decision. AccordinglN, we find. con-trary to the Administrative Law Judge, that Respon-dent failed to bargain in good faith. at Ieast until Jul514. 1977. and, therefore. violated Section 8(a)(5) and(I) of the Act. We further find that the strike thatoccurred herein was precipitated, at least in part, byRespondent's unfair labor practices and was, there-tfore, an unfair labor practice strike. Since Respon-dent failed to reinstate three unfair labor practicestrikers upon their uncondititional offer to return towork, we find that it discriminatorily denied them re-instatement in violation of Section 8(a)(3) and (1 ofthe Act. Finally, while we agree with the Administra-tive Law Judge's finding that Respondent has vio-lated Section 8(a)( 1 ) of the Act as set forth above, wefind additional violations of Section 8(a)( I ) as fullyset forth herein.On or about JanuarN 18, 1977. a majority of Re-spondent's clerical employees' designated the Unionas their collective-bargaining representative. There-after, on January 21, 1977,2 the Union wrote a letterto Respondent requesting recognition. On February8, Respondent replied by letter and extended recogni-tion to the Union as the exclusive bargaining repre-sentative of its clerical employees. This letter also in-dicated that negotiations would commence at amutually convenient time.As found by the Administrative Law Judge. state-ments were made to the clericals in the early part of1977 about the possibility of their success in contractnegotiations. In January. Harry Kaiser, the Financialsecretary of Respondent and a member of its execu-tive board, told employee Judy Treichel that the at-mosphere and conditions which the employees en-joyed would not be the same with a union agreement.In March, Michael Otero, an assistant business agent,indicated to Treichel that Charles Connely. Respon-dent's business agent, would handle the negotiationsI The four emploees involved In this proe.eding aire Jud T richel. JuneDriscoll. Karen McEIrath. and Bernardine Montosa.: All dates are in 1977, unless otherwise indicated244 NLRB No. 26277 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDand that the employees "were getting in over theirheads," since Respondent was experienced in thesematters. In addition, he indicated that the Union was"not going to come away with anything," that "nego-tiations were going to be rough," and that the em-ployees "were going to learn the hard way."At the first negotiating session on April 26, Re-spondent was represented by Connely, while presentfor the Union were officers Patricia Watson and Ha-zel Galwaich and three of the four employees in-volved. At this session the Union presented its firstwritten proposal which included, inter alia, a startingrate of $6.75 per hour for new clericals, 15 days a yearin sick leave, double time for all overtime, a continu-ation of Respondent's policy of making all contribu-tions into the pension and health and welfare fund,and an effective date for the agreement of January 21,1977.3After a brief discussion regarding the proposal,Connely indicated he would present a counterpro-posal at the next meeting.4On May 17, Connely submitted Respondent'scounterproposal, which included the following terms:(I) a starting wage rate of $5.15 per hour, which in-creased in steps to $7.35 per hour after I year; (2) 15days of sick leave per year: (3) all increases in pensionand health and welfare contributions to be paid bythe employees; (4) employees with I to 5 years' ser-vice would receive 5 vacation days per year, with anadditional 5 days at the end of the next two 5-yearintervals. Among the matters tentatively agreed to byPrior to the commencement of negotiations the clerical employees en-joyed the following terms and conditions of employment:(I) A wage rate of S$7.10 after I year of service (2) wage increases in equalpercentage to that of Respondent's members in their master agreement: (3)all health and welfare and pension contributions were paid by the Respon-dent; (4) 12 sick days per year; (5) 2 weeks' vacation after I years; and (6)double time for all overtime work.The Administrative Law Judge noted Connely's testimony that he statedat the beginning of each bargaining session that any tentative agreement wassubject to approval by, and ratification of, Respondent's membership. Healso noted that the clerical employees testified that Connely was "evasiveabout exactly what authority the Executive Board had given him." He fur-ther noted, however, that employee Judy Treichel admitted that Connelymade references during the early meetings that "the Executive Board wouldbuy this or the Executive Board won't buy this." In addition, employee JuneDriscoll corroborated these statements, although she did not attend negotia-tions until the second meeting. While the Administrative Law Judge foundthat there is a "difference of opinion" as to whether or not Connely ex-plained during the early sessions that any tentative agreement would have tobe approved by the executive board, he nevertheless failed to resolve this"difference of opinion."We are of the view that the record supports a finding that Local 445 wasaware of the limitations on Connely's authority by the second bargainingsession. In the regard, we rely on the testimony of Treichel and Driscoll, whowere credited by the Administrative Law Judge in several instances. We alsorely on the testimony of Treichel that it was the "understanding" of theemployees, based on their knowledge of Respondent's operations, that anyagreement had to be approved by the executive board and Respondent'smembership. Finally, we note that, in view of the extensive involvement ofthe executive board in the later stages of negotiations, it seems improbablethat Connely did not indicate, in some manner, that he did not have com-plete authority to bind Respondent.the parties at that meeting were an effective contractdate of January 21, 1977, double time for all over-time, and the payment of at least 4 hours of overtimefor all work outside and normal work schedule (re-porting pay). The meeting ended, however, with theparties far apart on the definition of temporary andpart-time employees and whether part-time employ-ees should receive proportionate benefits. A thirdmeeting was scheduled for May 24.At the May 24 meeting, Bruce Groulx. an Interna-tional representative for the Union, made his first ap-pearance as a negotiator. The session began with an-other discussion of the problem of defining part-timeand temporary employees. The parties also attemptedunsuccessfully to reach agreement on the wage scale.Agreement was reached, however, with respect to anumber of articles in the proposal.The record reveals that on May 31, Connely at-tended a meeting of Respondent's executive board.At this meeting, he presented the various proposalsand counterproposals that had been discussed andmade recommendations to the executive board as totheir acceptability. Pursuant to a request by Connely,the executive board formulated a set of instructions asto what proposals he should present at the next bar-gaining session. After the meeting, Connely prepareda written proposal reflecting those instructions.At the fourth bargaining session held on June 20,Groulx, Watson, and all four clericals were presentfor the Union, while Connely again represented Re-spondent. At this session, Connely presented the pro-posal that he had prepared pursuant to the instruc-tions of the executive board. As found by theAdministrative Law Judge, this proposal containedoffers which were less than Respondent's original of-fer in some respects, and in certain instances, lessthan the employees existing benefits. Specifically, Re-spondent: (I) proposed beginning wage rates thatwere substantially less than previously offered; (2) re-duced the minimum overtime (reporting pay) hoursfrom 4 to 2: (3) reduced vacation time to 5 days forthe first year and 10 days thereafter; (4) eliminatedlanguage with respect to paid leaves of absence andfuneral leave; (5) reduced paid sick days from 12 to10; and (6) demanded that increases in health andwelfare and pension contributions be borne by theemployees.When Groulx questioned Connely as to the reasonsfor each of the above-noted changes in position, Con-nely responded only by saying "That's what the Ex-ecutive Board wanted." Groulx reacted heatedly toRespondent's proposals and indicated that he had nochoice but to file unfair labor practice charges and toseek strike sanction from the clericals. Connely re-sponded by saying "go ahead and do what you have278 tINIlED BROTHD. OF CARPENTERS & JOINERS. L.OCAL 1781)to do" and indicated that this was Respondent's finaloffer and that the Union could "take it or leave it."Thereafter, although discussed only in passing bthe Admininstrative Law Judge, the record clearly re-veals that on June 22. the four clerical employees.along with two officers of the Union, met to discussthe results of the June 20 negotiating session. Treicheltestified, without contradiction, that during this dis-cussion the employees expressed the view that Re-spondent was "playing a game with them" and thatthey "were being taught a lesson, so to speak, forhaving unionized." Following the discussion. a strikevote was taken, which resulted in a unanimous deci-sion to strike. The employees further decided that thestrike should commence on July I, since that wouldbe a very difficult time for Respondent to cope with astrike. The employees noted that several of Respon-dent's contracts with employers in the constructionindustry would expire on that date, and that Respon-dent would be in the midst of an audit. On June 28 or29, the employees had another meeting, at which timethey again unanimously voted to strike.5On July Ithe strike commenced. Respondent hired three re-placements to work in the clerical office after thecommencement of the strike.As set forth by the Administrative Law Judge, dur-ing late June, Respondent's agents6made several co-ercive statements to employees regarding the negotia-tions.7In this respect, Otero told employeeBernardine Montoya that Local 445 should have ac-The employees prepared picket signs at the meeting. one of which stated."On strike against Carpenters' Local 1780 for bargaining in bad faithOPEIU Local 445."6 In its answer to the complaint. Respondent admitted that Kaiser andConnely are its agents and further admitted that they are supervisors withinthe meaning of Sec. 2(11) of the Act. Respondent contends, however, thatthe conduct of Otero. Ballard, and Laub cannot be attributed to it. In thisregard, we not that Otero and Ballard were members of Respondent's execu-tive board, while Laub acted solely as an assistant business agent. We regu-larly consider such individuals to be agents of a Union. See. e.g, PeninsulaShipbuilders Association (Newport News Shipbuilding and Drydock Co). 239NLRB 831 (1978). Moreover, we find that under the circumstances. theemployees involved in this proceeding would reasonably believe that thestatements of the above individuals reflected the position of Respondent. Cf.American Lumber Sales. Inc., 229 NLRB 414. 420 (1977). Accordingly. wefind no merit to Respondent's contention.7 Respondent has excepted to the credibility findings made by the Admin-istrative Law Judge with respect to the conduct referred to above.The record reveals that the testimony of Respondent's witnesses conflictedwith that of the General Counsel's witnesses regarding these statements.While the Administrative Law Judge did not make explicit credibility find-ings with respect to the conflicting testimony. it is clear from his Decisionthat he implicitly resolved the conflict in favor of the General Counsel'switnesses. In doing st. he based his credibility findings primarily on demea-nor. See Electri-Fle.rx Company. 228 NLRB 847 11977). enfd. in relevant part570 F.2d 1327 (7th Cir. 1978).It is the Board's established policy not to overrule an administrative lawjudge's resolutions with respect to credibility unless the clear preponderanceof all the relevant evidence convinces us that the resolutions are incorrectStandard Dry Wall Products Inc., 91 NLRB 544 1950). enfd. 188 F.2d 362(3d Cir. 1951). We have carefully examined the record and find no basis forreversing his findings.cepted Respondent's June 20th proposal "because theproposals will only get worse ... if you think this onewas bad you should see the rest." According to thetestimony of Montoya and Treichel, on three occa-sions Kaiser stated that the employees would alwayshave better conditions without a contract. In addi-tion, they recalled Otero stating that McElrath wasone of the main reasons why there was difficulty inreaching agreement, and that after she was "let go.things might take a turn." In the presence of Otero.Laub told Montoya that the employees should receiveall funds due them before a strike because "if they didgo out on strike they would not be coming back."Shortly after the strike began, Connely visitedMcElrath at her home and made several references tothe strike. He began by telling her that he did notwant to see her lose her job. Connely then asked herto cross the picket line and to solicit the other em-ployees to do likewise. He warned that "if the em-ployees did not cross the picket line, they would bewalking out forever ...that he would teach them alesson ... and that they would not get their jobs backin any way, shape or tform." Finally, although notdiscussed by the Administrative Law Judge. the rec-ord discloses that Bobby Ballard, a member of theUnion's executive committee, took photographs ofMcElrath and Driscoll while they were on the picketline and indicated that these photographs ould actas evidence to fire them.Subsequent to the commencement of the strike, ne-gotiations continued. Pursuant to the suggestion ofMichael Chadbourn, president of the Central LaborCouncil in Las Vegas, the parties contacted RogerLaird, a mediator for the State of Nevada, whoagreed to assist the parties during their negotiations.The next bargaining session took place on July 5.Laird was present at this meeting, as he was at all theremaining ones. Watson. Groulx, and the four em-ployees were present for the Union, while Connelyand a majority of the executive board were presentfor Respondent. At this meeting. Respondent's June20 proposal served as the basis for discussion, al-though for the first time Respondent proposed abroad management's rights clause. Although someconcessions were made on both sides regarding minormatters, the economic issues and the issue of the man-agement's rights clause remained unresolved.At the next session on July 7, Respondent pro-posed, for the first time, a reduction in the rate ofovertime pay from double time to time and one-halfand a wage scale that provided different wage ratesfor employees who were working on July 1. the dateof the strike, and those that were hired afterwards.I We note that the testimony of Driscoll and Treichel confirms this state-ment.279 I)E(tlSIONS OF NA IIONAI L.ABOR RELATIONS BOARDAgainll in view of the new reduced proposals. littleprogress was made. The July 14 meeting, however,resulted in some major concessions by the Union andset the stage for the climactic session of July 20.As set forth by the Administrative Law Judge.Groalx testified that the Union was present at theJuly 20 meeting "to capitulate ...we had beenbeaten ..the object of the session was to cut a deal.. and get the women back to work." In this regard,the Administrative Law Judge noted that a compar-ision of the proposals of June 20 and July 7 with thetentative agreement reached on July 20 demonstratedthe "meagerness of the Respondent's concessions."Thus, in return for a wage increase of 30 cents perhour for clericals with at least I-year service9and prorata benefits for part-time employees. Local 445agreed to terms and conditions of employment lessadvantageous than those existing before the com-mencement of negotiations. In particular, the agree-ment reached on July 20 provided for a decrease inpaid sick leave, as well as decreases in reporting andovertime pay. Also, all increases in contributions tothe fringe benefit trust funds were to be borne by theemployees. Pursuant to a discussion among them-selves. the clericals agreed that they could return towork on the following Monday, July 25. When Con-nely was asked if this arrangement was acceptable, hereplied, "That's fine, I don't see any problem, I'llhave to check with Harry [Kaiser] and see what thesituation is." At the close of the meeting, Driscoll toldConnely. "See you Monday" to which he replied,"See you then." On July 22, however. Connely, sent atelegram to Treichel, Driscoll, and McElrath whichstated as follows:In order to avoid any misunderstanding re-garding agreement with Office employees. Local1780 is not prepared to terminate replacementsfor Elva June Driscoll, Judy Treichel, and KarenMcElrath.At present time there are no positions avail-able. The three employees will be placed on apreferential hiring list, and will be offered em-ployment when a position is available.'0The terms of the agreement reached on July 20were implemented after it was ratified by Respon-dent's membership on August 18. The contract wasfinally executed on January 18, 1978.On the basis of the foregoing facts, the Administra-tive Law Judge found that the threats made by Con-nely, Otero, and Laub to the effect that employeeswho went on strike would be terminated violated Sec-9 The agreement did provide for a wage reopener after I ear.l0 The record reveals that Bernardine Montoya was recalled to her ormerjob as a dispatcher and began working on July 25.tion 8(a)( I) of the Act. As set forth above, althoughthe Administrative Law Judge referred to numerousother coercive statements made by Respondent'sagents, he did not specifically find them to be viola-tive of Section 8(a)( I ) of the Act.Accordingly, we find that Respondent violated Sec-tion 8(a)(1) of the Act by: telling employees that theywould not receive any benefits from negotiations;threatening that bargaining proposals would getworse as negotiations progressed; stating that em-ployees would always have better terms and condi-tions of employment without a contract; indicatingthat one particular employee was the reason negotia-tions were not succeeding; inducing employees tocross their own picket line; and photographing em-ployees while they were picketing."As noted above, the Administrative Law Judgeconcluded that Respondent had not failed to bargainin good faith, and therefore had not violated Section8(a)(5) and (I) of the Act. Although he found certainaspects of Respondent's bargaining tactics to be evi-dence of a determination not to bargain in good faith,he concluded that such evidence was negated by thefact that the parties ultimately did reach an agree-ment and execute a contract.We do not agree with the Administrative LawJudge's analysis or conclusion regarding this issue.We do not think that Respondent's bargaining tacticsprior to July, 14, which we find to be violative of theAct, can be excused by the bargaining and resultingcontract that occurred thereafter, even assuming thatthe subsequent bargaining was in good faith." In thisregard, we agree with a statement made by theUnited States Court of Appeals for the Ninth Circuitin N.L. R.B. v. Ramona ' Mexican Food Producl's,Inc.' There, the court, in enforcing a finding by theBoard that the respondent therein had, inter alia,failed to bargain in good faith, stated that:We have examined the documents offered bythe Company and conclude that the Law Judgewas correct in rejecting each of them as irrele-vant to the issues. The ultimate terms of the poststrike agreement reached after a long unsuccess-ful unfair labor practice strike infers more to thesuccess of the Company officials' evasive stallingand unlawful tactics than it does to the presenceof good faith bargaining.It is well settled that determination as to whether arespondent has demonstrated adherence to the princi-' See L H & J. Coal Company, Inc, 228 NLRB 1091. 1097 (1977): Lar-and Leisurelies. Inc.. 213 NLRB 197. fn. I (1974).12 Cf. Carpenters' District Council of Jacksonille, Florida and Vicinity andCarpenters Local Union No. 627 of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, and North Florida Carpenters Joint Appren-ticeship Committee. 221 NLRB 876 (1975).1 531 F.2d 390. 395 (9th Cir. 1975). enfg. 203 NLRB 663 (1973).28() UNITED BROTH[. OF CARPENTERS & JOINERS. LOCAI. 178(0pies of good-faith bargaining is made by "drawinginferences from the conduct of the parties as awhole."'4Applying this standard to Respondent's en-tire course of conduct, we find that, at least until July14, Respondent did not bargain in good faith.In the first instance we rely on the fact that Con-nely, Respondent's chief negotiator, although vestedwith limited authority by the executive board, hadlittle direction from that body until May 31, approxi-mately 35 days after negotiations began. While Re-spondent is not required to be represented by an indi-vidual with final authority to enter into an agreement.this privilege is subject to the proviso that such a limi-tation does not act to inhibit the progress of negotia-tions. In the instance case, we are of the view that bylimiting Connely's authority, and then absentingthemselves from negotiations, Respondent's executiveboard created possibilities for delay and obstructionwhich do not comport with the duty to bargain ingood faith.'5Further evidence of Respondent's failure to bar-gain in good faith is the fact that at the June 20 meet-ing Connely reneged on proposals that tentativelyhad been agreed upon without giving any explanationfor their retraction other than to state, "That's whatthe Executive Board wanted." In our view, it is ap-parent that withdrawal by an employer of proposalstentatively agreed upon without any attempt to justi-fy the reasons therefore obstructs the collective-bar-gaining process.'6We also note that on June 20, Con-nely stated that the Respondent's proposal was itsfinal offer, and that the Union could "take it or leaveit." It is beyond dispute that adopting a "take it orleave it approach" to negotiations constitutes evi-dence of bad faith.'7Although Respondent did con-tinue to negotiate after this statement, the recorddemonstrates that, until July 14, Respondent alsocontinued to reduce its offers regarding certain eco-nomic benefits below its initial proposal and, in cer-tain instances, below existing benefits. We consider itto be inimical to the principles of good-faith bargain-ing for an employer to offer, without adequate expla-nation, proposals less favorable than those previouslyoffered and rejected, especially when no significantcompensatory proposals are involved.8Finally, whenRespondent's unlawful conduct away from the bar-14 N.L R.B. v. Insurance Agents' International Union. A FL CIO Pruden-tial Insurance Company], 361 U.S. 477. 498 (1960)."5 See J. P. Stevens & Co., Inc., 239 Nl.RB 738 (1978). Coronet (lsuals.Inc., 207 NLRB 304 (1973).6"See The General Athletic Products Contpanv, 227 NLR 1565. 1574(1977).1I N. LR.B. v. Insurance Agents' International Union. A FL ('10 Pruden-tial Insurance Co.], 361 US at 486.Pacific Grinding Wheel Co., Inc., 220 NLRB 1389 (1975). enfd 572 .2d1343 (9th Cir. 1978). See also Tomco Communiuations, Inc. 220 NL.RB 636(1975), enforcement denied 567 F.2d 871 (9th Cir. 1978); Romni Pper Produrcs Corp., 220 NLRB 519 (1975).gaining table, which we have fully detailed aboe isviewed together with the intransigent and somewhatcavalier attitude it exhibited at the bargaining table.we find that Respondent's overall approach to nego-tiations undermined the basic concepts of meaningfulcollective bargaining.'9Accordingly, we find that.based on the totality of its conduct. Respondent vio-lated Section 8(a)(5) and ( I ) of the Act.As not above, since the Administrative Law Judgedid not find the alleged violation of Section 8(a)(5) oftthe Act, he concluded that the strike was an economicstrike, and therefore the strikers were entitled only tothe reinstatement rights of economic strikers as setforth in Te Laidlawi (rporalion.2" lie found. how-ever, that hb refusing to reinstate three of the strikerswithout sufficient economic justification Respondent.in effect, discharged them in violation of Section8(a)(3) and (I) of the Act.It is settled that a strike is an unfair labor practicestrike if one of its causes is the employer's unfair la-bor practice, notwithstanding the presence of eco-nomic issues.21We think the record, as outlined aboxe. clearldemonstrates that the strike was motivated, at least inpart. by the Respondent's bargaining posture up untilthe time of the strike. In view of our finding thatRespondent's conduct during this period violatedSection 8(a)(5) and ( I) of the Act, we find, contrary tothe Administrative Law Judge. that the strike com-mencing on July I was an unfair labor practice strike.Accordingly. the strikers are entitled to the full re-instatement rights of unfair labor practice strikers.The record demonstrates that on July 20, all of thestriking employees made an unconditional offer to re-turn to work. On Jul, 22, Respondent refused thisoffer by a telegram indicating that Driscoll, Treichel.and McElrath would not he immediately reinstated.but rather would he placed on a preferential hiringlist. By refusing to immediiately reinstate three unfairlabor practice strikers. Respondent violated Section8(a)(3) and ( I of the Act.22In accordance with our findings above and uponconsideration of the entire record, we make the fIl-lowing:CO()N('IUSIONS OF LAW1. United Brotherhood of Carpenters and Joinersof America. AFL CIO. Local Union No. 1780, is anSee (Cag/it' Ia .234 NLRB 1148 (1978. enl'd 588 F 2 943 (5th ('ir1979).2171 NLRB 1366 (1968)2m National Fresh Fruit & P'eguetl/e ('omn!pani. uawhil BAmno ('C,. i,227 NI.RB 2014 (1977); (' & F Si,,r, In,l .(' & It ' Suirilual'u, DtIi,,l. 221NLRB 1321. 1322 (1976).22 Dubo Manufacturing (orportlion, 148 N LRB 1073 1964). entd. 351F.2d 157 (6th Cir. 1965).281 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Office and Professional Employees Union, LocalNo. 445, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. Since on or about February 8, 1977, the Unionhas been the exclusive representative for the purposesof collective bargaining of the employees in the fol-lowing unit:All full-time and regular part-time office clericalemployees employed by the United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, Local Union No. 1780 at its Las Vegas,Nevada, office: but excluding all other employ-ees, including business representatives, guards,and supervisors as defined in the Act.4. By refusing to bargain in good faith with theUnion as the exclusive representative of the employ-ees in the above-described unit, Respondent engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.5. By denying striking employees Driscoll.Treichel, and McElrath reinstatement on July 25,1977, upon their unconditional application, becauseof their union and concerted activities, Respondentdiscriminated against them to discourage member-ship in a labor organization in violation of Section8(a)(3) and (I) of the Act.6. By engaging in the following conduct, Respon-dent committed unfair labor practices in violation ofSection 8(a)(1) of the Act:(a) Telling employees that they will not receiveany benefits from negotiations.(b) Threatening employees that bargaining propos-als will get worse as negotiations progress.(c) Telling employees that they always will havebetter terms and conditions of employment without acontract.(d) Stating that one particular employee is the rea-son that negotiations are not succeeding and intimat-ing that if she is discharged negotiations will progress.(e) Soliciting employees to cross their own picketline.(f) Photographing employees while they are en-gaged in peaceful picketing.(g) Threatening to terminate employees if they ex-ercise their right to strike.7. The above-described unfair labor practices af-fect commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in un-fair labor practices in violation of Section 8(a)(1), (3),and (5) of the Act, we shall order that it cease there-from and take certain affirmative action designed toeffectuate the policies of the Act.As we have found that Respondent has unlawfullyfailed or refused to reinstate unfair labor practicestrikers. June Driscoll, Judy Treichel, and KarenMcElrath, we shall order that Respondent offer thethree above-named individuals immediate reinstate-ment to their former positions or, if such jobs nolonger exist, to substantially equivalent positions,without loss of seniority and other rights and privi-leges previously enjoyed, discharging if necessary,and replacements hired. We shall further order thatRespondent make June Driscoll, Judy Treichel, andKaren McElrath whole for any loss of earnings orother benefits they have suffered as a result of thediscrimination against them from the date Respon-dent unlawfully refused to reinstate them to the dateof Respondent's offer of reinstatement, in accordancewith the Board's formula set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).23We shall order that Respondent preserve and makeavailable to the Board or its agents, upon request, allpertinent records and data necessary to determine theamount of backpay due, and we shall order Respon-dent to post appropriate notices. Finally, since Re-spondent has engaged in unfair labor practices of asufficiently egregious nature as to demonstrate a dis-regard for its employees' fundamental statutoryrights, we shall order Respondent to cease and desistfrom in any other manner infringing upon the rightsguaranteed to its employees by Section 7 of the Act.24ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, Local Union No. 1780, Las Vegas, Ne-vada, its officers, agents, and representatives, shall:I. Cease and desist from:(a) Refusing to bargain in good faith with the Of-fice & Professional Employees Union, Local 445,AFL-CIO as the exclusive representative of the em-ployees in the unit described below, concerning ratesof pay, wages, hours of employment, and other termsand conditions of employment:All full-time and regular part-time office clericalemployees employed by United Brotherhood ofSee, generally. Isis Plumbing & Heating Co. 138 NLRB 716 (1962).4 See Hickmot Foods, Inc.. 242 NLRB 1357 (1979).282 UNITED BROIHI). OF CARPENTERS & JOINERS, LO(AL 1780Carpenters and Joiners of America, AFL-CIO,Local Union No. 1780. at its as Vegas, Nevada,office; but excluding all other employees, includ-ing business representatives. guards, and supervi-sors as defined in the Act.(b) Discouraging membership in the Office andProfessional Employees Union, Local No. 445. AFLCIO. or any other labor organization. by refusing toreinstate or otherwise discriminating against employ-ees for engaging in a protected strike or other lawfulunion or concerted activities for the purposes of mu-tual aid and protection.(c) Telling employees that they will not receive anybenefits from negotiations.(d) Threatening employees that bargaining propos-als will get worse as negotiations progress.(e) Telling employees that they always will havebetter terms and conditions without a contract.(f) Indicating to employees that one particular em-ployee is the reason negotiations are not succeedingand intimating that if she is discharged negotiationswill progress.(g) Soliciting employees to cross their own picketline.(h) Photographing employees while they are en-gaged in peaceful picketing.(i) Threatening to terminate employees if they ex-ercise their right to strike.(j) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the National LaborRelations Act, as amended.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, bargain in good faith with theOffice and Professional Employees Union, Local 445.in the unit described above, and, if an understandingis reached, embody such understanding in a writtensigned contract.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Offer to June Driscoll, Judy Treichel, and Ka-ren McElrath immediate and full reinstatement totheir former positions or, if such positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privi-21 Nothing herein is to be construed as impinging in any way upon thevalidity of the collective-bargaining agreement executed by the parties onJanuary 18. 1978.leges previously enjoyed. discharging. it necessary,any replacements hired, and make June [)riscoll,Judy Treichel, and Karen McElrath whole for anyloss of earnings or other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the section of this Decision entitled "TheRemedy."(d) Post, at its office in Las Vegas, Nevada, copiesof the attached notice marked "Appendix."26Copiesof said notice, on forms provided by the RegionalDirector for Region 31. after being dulN signed byRespondent's representative. shall be posted by Re-spondent immediately upon receipt thereoft and bemaintained by it for 60 consecutive das thereafter, inconspicuous places, including all places where noticesto employees customarily are posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e) Notift the Regional Director tor Region 31. inwriting, within 20 days from the date of this Order.what steps Respondent has taken to compl herewith.26 In the eent tht his Order is enforced h a Judgment of a niledStates Ctourt of Appeals. the words it the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursualnt to a Judg-ment of the United States Court o Appeals nforcing an Order of the Na-tilnal I hor Relations oard"APPEN[)IXNo [Ici To EPl.OYEE.iSPosIID) BY ORDER ()F 1111NAII()NAI. LABO)R RAII()NS BARDAn Agency of the United States GovernmentAfter a hearing, the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act, as amended, and has ordered us to post thisnotice. We will abide by the following:WtE WILL. NOT refuse to bargain in good faithwith the Office and Professional EmployeesUnion, Local 445, AFL-CIO, as the exclusiverepresentative of the employees in the unit de-scribed below. concerning rates of pay, wages.hours of employment, and other terms and con-ditions of employment.WE- WILL NI discourage membership in theOffice and Professional Employees Union, LocalNo. 445, AFL-CIO. or any other labor organiza-tion, by refusing to reinstate or otherwise dis-criminating against employees for engaging in aprotected strike or other lawful union or con-certed activities for mutual aid and protection.WL Wll.l NOT tell employees that they will notreceive any benefits from negotiations.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WIll. NOT threaten employees that bar-gaining proposals will get worse as negotiationsprogress.WE WILL NOT tell employees that they alwayswill have better terms and conditions of employ-ment without a contract.WE WILL NOT state that one particular em-ployee is the reason that negotiations are notsucceeding and intimate that if she is dischargednegotiations will progress.WE WILL NOT solicit employees to cross theirown picket line.WE WILL. NOT photograph employees whilethey are engaged in peaceful picketing.WE WILL NOT threaten to terminate employeesif they exercise their right to strike.WE WILL NOT, in any other manner, interferewith, restrain, or coerce our employees in the ex-ercise of their rights under Section 7 of the Na-tional Labor Relations Act, as amended.WE WILL, upon request, bargain in good faithwith the Office and Professional EmployeesUnion, Local No. 445, AFL-CIO. in the unit de-scribed below with respect to rates of pay, wages.hour of employment, and other terms and condi-tions of employment, and, if an understanding isreached, embody such understanding in a signedagreement:All full-time and regular part-time office cleri-cal employees employed by United Brother-hood of Carpenters and Joiners of America.AFL-CIO, Local Union No. 1780, at its LasVegas, Nevada office: but excluding all otheremployees, including business representatives,guards, and supervisors as defined in the Act.WE WILL offer June Driscoll, Judy Treichel.and Karen McElrath immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positionswithout prejudice to their seniority or otherrights or privileges previously enjoyed.WE WIL make June Driscoll, Judy Treichel,and Karen McElrath whole for any loss of earn-ings or other benefits they suffered as a result ofthe discrimination against them, with interest.UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL CIO, Lo-CAL UNION No. 1780DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: This casecame for hearing before me on various dates from May 30to June 21, 1978. in Las Vegas, Nevada.' The case involvesthe United Brotherhood of Carpenters and Joiners ofAmerica. AFL CIO, Local Union NO. 1780. acting as theEmployer, and Office and Professional Employees Union.Local No. 445. AFL CIO, hereinafter referred to as Local445 or Clerks. The complaint alleges that the Carpenterswere guilty of refusing to bargain in good faith and therebyviolated Section 8(a)(5) of the Act. Flowing from and de-pendent on the proof of this alleged violation, the Carpen-ters, by telling the Clerks that if they went out on strike.they would "walk forever," which, if found as alleged. is inviolation of Section 8(a)(1). Certain employees did strikeand were initially denied reinstatement after making an un-conditional request to be returned to work, which is hereaf-ter described by the General Counsel as being an unfairlabor practice strike.After the close of the hearing, the General Counsel andRespondent submitted briefs which have been duly consid-ered.Upon the entire record made in this proceeding, includ-ing my observation of the demeanor of the witnesses as theytestified. and with due consideration of the briefs, I herebymake the following:FININ)IN(S () FA(I1. III. HBUSINESS O() RSPONDiENThe original complaint in this case was issued on Febru-ary 28, 1978. The original charge was dated July 25, 1977.An amended charge dated August 29, 1977. was also filed.At all times material herein, Respondent, a local unionaffiliated with the International Brotherhood of Carpentersand Joiners of America, AFL CIO, herein called the Inter-national, has maintained its principal place of business inLas Vegas, Nevada, where it is engaged in organizing un-represented employees and representing its members andother employees in collective bargaining with various em-ployers concerning wages, hours. and other terms and con-ditions of employment.Respondent is now and has been at all times materialherein, an integral part of the International, which has anannual inflow from its affiliated locals in various States ofthe United States in excess of $1 million.Respondent, in the normal course and conduct of its op-erations, collects dues, fees, and assessments from its mem-bers and annually receives a gross income from this andother sources in excess of $500,000, of which per capita taxin excess of $50,000 is remitted annually from Respondent'sLas Vegas, Nevada, office to the International located inWashington, D.C. Respondent is and has been at all timesmaterial, engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. 111 I.LABOR ORGANIZAIION INVOLVID)Office and Professional Employees Union. Local No.445, AFL-CIO, is a labor union within the meaning of Sec-tion 2(5) of the Act.I All dates are in 1977. unless otherwise stated.284 N II[) B3RO tI). ()- ('ARP'NTlIRS & JOIN RS. I.OCAL 178(O111. II1 1 \ I I(I;:) MA N I X R NBiR PRA i ISThe following-described employees of Respondent con-stitute a unit appropriate for the purpose of collectixe bar-gaining within the meaning of Section 9(b) of the Act:All full-time and regular part-tinme olffice clerical em-ployees of Respondent. but excluding all other employ-ees. including business representatives, guards and su-pervisors as defined in the Act.On or about January 18. 1977. a majority of the employ-ees of Respondent in the unit described above designated orselected the Union as their representative for the purposesof collective bargaining with Respondent. At all times sinceJanuary 18. and continuing to date, the Union has been theexclusive representative for the purposes of collective bar-gaining of the employees in the unit described above byvirtue of Section 9(a) of the Act, and has been, and is now,the exclusive representative of all the employees of this unitfor the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and all otherterms and conditions of employment.By letter dated February 8. Respondent. acting throughCharles Connely, business representative, recognized theClerks as exclusive collective-bargaining representative ofthe employees in the unit described above and agreed tomeet and bargain with them.A. The /.ssue.sThe following issues are in question:(1) Whether the Respondent violated Section 8(a)(5) by,bargaining in bad faith: (2) if so, did the bad-faith bargain-ing cause or prolong the strike: and (3) if so, did Respondentviolate Section 8(a)(3) of the Act by refusing to reinstate thestrikers as required under Laidlaw. In other words. if therewas bad-faith bargaining and this caused or prolonged thestrike, the strikers are unfair labor strikers and are thereforeentitled to special reinstatement rights under FleetwoodTrailer and Laidlaw.The General Counsel predicates his entire case upon afinding of 8(a)(5) refusal to bargain by Respondent. Most ofthe other alleged unfair labor practices will flow only froma finding of that violation. If there is an 8(a)(5) refusal tobargain, then the clericals' strike, which occurred as a resultof their failure to reach agreement with the CarpentersUnion, was an unfair labor practice strike. When such astrike exists. the Employer. upon an unconditional requestfor reinstatement, must reinstate the unfair labor practicestrikers to their original positions. discharging any replace-ments that might have been hired. Failure to do so is initself an unfair labor practice discrimination in violation ofSection 8(a)(3) of the Act: which would require a remedyordering reinstatement with appropriate backpay.If there is not an 8(a)(5) refusal to bargain, then the strikeis merely an economic strike, and the economic strikers areonly entitled to reinstatement if no permanent replacementshave been hired prior to their request for reinstatement. Itappears that in the instant case. the situation involves thefact that permanent replacements were hired before thestrikers' request for reinstatement. In such a case. the eco-nonlic strikers under 7'11 Laidl/a (Cor t nolt, 171 N LRB1366 (1968). only have the right to reinstatement when andit' the permanent replacements leave of their own accord.Thus. if there is no 8(a)(5) ,iolation there is no unfair laborpractice strike and no right to immediate reinstatement.I'here is an independent 8(a)(I) violation i in fact, Re-spondent made a statement that "if the employees walk.they would walk forever." It should be pointed out that theGeneral Counsel does not attempt to draw this 8(a)( I) vio-lation into the strike as either a precipitating or prolongingfact. As will later he developed, the facts suggest that thestrike was begun because of an inability of the clerical em-ployees to obtain satisftactory results at the bargaining ta-ble. The strike was planned before the above-quoted state-ment was made. The strike ended when progress occurredon economic issues, and the strike was not prolonged byreinstatement controversies. It should be pointed out thatthe mere existence of an unfair labor practice by an em-ployer, contemporaneously with the start of a strike, willnot automatically make that strike an unfair labor practicestrike. La-Ron Corporation d/b/a Precision Carpet. Inc..223 NLRB 329 (1976).It would appear that the General Counsel's exclusive re-liance on the 8(a)(5) refusal to bargain as the cause of thestrike suggests that the General Counsel has implicitly re-jected 8(a)( I) as such a cause. Therefore, unless the 8(a)(5)refusal to bargain is found, there cannot be an unfair laborpractice strike in the case, and the charges regarding rein-statement violations would appear to require dismissal.B. Di7e 41legeed I'iol trion of'Seclionl 8(a)(s)There were eight bargaining sessions: April 26. May 17and 24. June 20. and July 5. 7. 14, and 20.In addition to the bargaining sessions mentioned above.there were four mediating sessions which took place July 5,7. 14. and 20.C. The Smllmloatioi o/the Generalr/ Counsel's ComnplalintThe General Counsel's brief summarizes the material inthe complaint as follows:The complaint alleges that Respondent violated Sec-tion 8(a)(5). (3) and (I) of the Act by engaging in col-lective bargaining with no intention of reaching agree-ment: offering collective-bargaining proposals whichincluded terms of employment significantly less thanthose existing prior to the commencement of the nego-tiations: reneging and/or changing position on con-tract terms to which they had previously agreed: tell-ing an employee that employees would have receivedbetter terms and conditions of employment if they hadnot gone on strike: telling Local 445 and employeesthat no more proposals would be forthcoming and thatLocal 445 could "take it. or leave it": telling Local 445and employees that Respondent would not meet fur-ther unless the Union agreed to it final proposal: in-ducing an employee to cross a picket line: soliciting anemployee to induce other employees to cross a picketline and threatening that employee with discharge if285 I) ('lISI()N S OF NA I IONAI I.ABOR REIAI N()NS BOARI)thes did not do so: conditioning and reaching a con-tract upon the termination of an emploxee: telling anemploee that Iocal 445 would not get anything fromnegotiatiis: threatening to fire employees engaged ina strike: telling employees that Respondent's proposalswould keep getting worse. thit the employees wouldget nothing better. and threatening employees with dlis-charge for engaging in protected activity. The com-plaint further alleges that commencing on or aboutJul 1. certain employees of Respondent commenced aslrike which was caused and prolonged by the Respon-dent's unfair labor practices delineated above. Finallythe complaint alleges that on or about July 20. thoseemployees who had previously struck made an uncon-ditional offer to return to work, anll offer which wasrefused by Respondent on or about July 22. and con-tinuing to date.[). .4nth.'i. tl cd Gcm'rzcl on,.siderltionsOne of the most difficult aspects of the judicial tasks im-posed by the Act is that of distinguishing between the law-ful from the unlawful in the context of "hard" bargaining.2I am indebted for the excellent collation of Board and courtdecisions as to what constitutes a refusal to bargain as wellas for the explanatory comments of Administrative LawJudge Richard L. Boyce.The Act itself reveals not so much what is proscribed aswhat is not. Section 8(b) of the Act. while it does state thatthe 8(a)(5)/8(h)(3) bargaining obligation is "mutual" as be-tween employer and union,4defines the obligation onl inthe abstract as one of "meeting at reasonable times andconferring in good faith." The Section later specifies thatthe obligation "does not compel either party to agree to aproposal or require the making of a concession." This latterpart was construed by the Supreme Court to mean that "theBoard may not, either directly or indirectly. compel conces-sions or otherwise sit in judgment upon the substantiveterms of collective bargaining agreements."' when read to-gether with Section 13 of the Act which states: "Nothing inthis Act. except as specifically provided for herein, shall beconstrued so as either to interfere with or impede or dimin-ish in any way the right to strike, or to affect the limitationsor qualifications on that right."'This provision also has created problems, for it means"abstract logical analysis" perhaps to the contrary that2 See, generally. Cox, "The Duty to Bargain in Good Faith." 71 Harv. L.Rev. 1402 (1958); Wellington, "Freedom of Contract and Collective Bar-gaining Agreement." 112 U. Pa. L. Rev. 467 (1964).Graphic Arts Internaional nion. Local 280 (Samuel L. Holmes) 235NLRB 1084 (1978).4 As noted by the Supreme Court, it was the intent of Congress. whenenacting Sec. 8(b)(3). to condemn in union spokesmen those bargaining ali-tudes "that have been condemned in management" bh the previously en-acted Sec. 8(a)(5). N L.R B. v. Insurance Agents International mnion. AFI.CIO [Prudential Ins. (Co/. 361 U.S. 477. 487 (1960).N ..R.B v. American National Insurance Ca. 343 U.S. 395, 404 1952).has been an inhibiting and confounding influence of the delineation of badfaith.6An overtime ban in support of a bargaining objective is to strike forpurposes of the Act. I.ocal 742. International USlion or Electrical Radio andMachine Workers..4 F. CO (Randall Bearings. Inc i. 213 NI.RB 824 t 1974)."the use of economic pressure ...is in itself not at allinconsistent with the duty oit bargaining in good falith."'It should bhe stated that the Act otherwise olffers no realsigns by which to tell good- from bad-faith bargaining:"The principal task of elaboration was left for the Boardand the courts."' Nor does the reading of' the cases reducethe subject to perfect understanding. In fact, it can be saidthat "there is more than enough scripture upon the subjectto enable an5devil to cite some of it for his purpose."'llowcecr despite the difficulties, certain guidelines doemerge. First, the test is frmed of subjective attitude toquote from .L. R.B. v. Rctc d& Primnt c Miuf/illuring ( orIn-patir, which is a significant decision in the area:The ultimate issue whether the ('orompan (or union)conducted its bargaining negotiations in good fitith in-volves a finding of motive or state of mind which canonly be inferred from circumstantial evidence. It issimilar to the inquiry whether an employer dischargedan employee for union activit ....Second, the requisite good faith has been defined vari-ousN as "''a desire to reach ultimate agreement. to enter intoa collective-bargaining contract," N 'I..R.B. v. .ln.suranceAg,'ents' Union. supra at 361 U.S. 485: "a willingness to ne-gotiate toward the possibility of effecting compromises"; a"willingness among the parties to discuss freely and fullytheir respective claims in demands and, when these are op-posed. to justif'them on reason":12 and "the serious intentto adjust differences and to reach an acceptable commonground."'3ood faith is "inconsistent with the predeter-mined resolve not to budge front an initial position":'4 "re-quires more than a willingness to enter upon a sterile dis-cussion of union-management differences ...[yetJ does notencourage a party to engage in fruitless marathon discus-sions at the expense of' frank statement and support of hisposition":"'and it is not satisfied by "the most willingnessof one party in the negotiation to enter into a contract of hisown composition."lMuch of the difficulty with cases such as the instant caseis that of' reconciling notions of' good faith just cited withthe earlier quoted savings provision of Section 8(b). TheSupreme Court has stated:Obviously there is tension between the principle thatthe parties need not contract on any specific terms anda practical enforcement of the principle that they arebound to deal with each other in a serious attempt toresolve differences and reach a common ground.l7N''. ..R B v. Insurance Agents' Union. supra at 489 491.8Wellington. supra at 470.9 Shattuck Denn Mining Corporatcon Iron King Branhi v. N.L.R.B.. 362F.2d 466. 469 (9th Cir. 1966).30205 F2d 131 139 140 (Ist Cir. 1953).A 4ssoiated General Contractors o/ America. Eansville Chapter. Inc. v.' l R B. 465 F.2d 327. 335 (7th Cir. 1972).'11 .L R.B. v. George P. Pilling & Son Co.. 119 F.2d 32. 37 3d Cir. 1941).11 'al-Lite Division of United Stalte (;Gpsum C(ompan. 2(00 NLRB 1098,1101 1t 972). enforcement denied 484 F.2d 108 (8th Cir. 1973).14 I. R.B. v. Truitt Mfg. Co.- 351 U.S 149. 154 (1956). (Note separateErankfurter pinion.)1 N L RB. v. American National Insuran (,,, upra a 404t L'S. Gipsuoi Co.. supra at 101.I 5'. R. B. v. Insurance A4gent' Intcernational U'nion. .4 FL CIO, 316 U.S.477. 486 1960).28( I N1111) BR()I'HI). 01: C(ARPN'I'FRS & JO()INERS. I.()<'AI 1780In connection , ith the toregcing discussion, it should hestated that:[I]he negotiation of labor contracts is not a gentle art...hat may appear to he all unreasonable, obduratedemand may be no more than the skillful practice of:he negotiator's art, designed to wring concessionsfrom the opposite side.'"Therefore. it can be said that good faith "is not necessar-il incompatible with stubborness or even with what to anoutsider ma' seem unreasonableness":' a position "genu-inel\ and sincerely held ... mai be maintained foreverthough it produce a stalemate."2'' and "intransigence of it-selfl' does not establish had fiith."' But again as stated inN. L. R B. v. Reed & Prince M;fg. Co.....hile the Board cannot force an employer orunion] to make a "concession" on anN specific issue orto adopt any particular position. the employer orunion] is obliged to make some reasonable effort insonaw direction to comptose his differences w ith a union(or employer] if Section 8(a)(5i [and 8(b)(3)] is to beread as imposing any substantial obligation at all.:To summarize, bargaining rigidity is neither irrelevant to.nor conclusive. of the inquiry. Although its presence alonedoes not equate with bad faith, it is virtually indispensibleto such finding "concessions ... .raise a strong inferenceof good faith."" That is to say that the degree of the rigid-ity. its nature, and the circumstances of its exercise areamong the aggregate of factors to be weighed when assess-ing bargaining conduct.2? By whom the bargaining is exer-cised employer or union probahlN also figures in theequation, the mutuality of bargaining obligation notwith-standing. On the one hand, because of his control of the"purse strings," an employer often stands to gain more froma bargaining impasse than does a union, for he then caninstitute unilateral changes far beyond those at union dis-posal.25A union, by contrast, rarely is motivated not to seeksome sort of contract. Other factors, too, may contribute tothe entrance of bad faith and can include, among myriadvariations; failure to invest the spokesman with that au-"8 United Steelworkers of America.4 AFL CIO .' L. R B. 441 F.2d 1005.1008 (D.C. Cir. 1970).'9 N.L.R.B .Truilt Mfg. Co., supra at 155.l0 N.L. R. B. v. A meida Buslmne. supra at 731.L'.S. Gvpsum Co.. supra at I 00.22205 F.2d 134. 135 (Ist Cir. 19531.21 N.L.R.B. v. General Electric Company. 418 F.2d 736. 758 2d Cir. 1969).14 See Chauffeurs, Teamsters and Helpers, Local Union No. 301 (Merchant.Moving and Storage, Inc.), 210 NLRB 783. 786 ( 1974): Local Union No. 103.Iron Workers, AFL-CIO (Associated General Contractors of America, Evans-ville Chapier, Inc. ) 190 NLRB 741. 742 (1971): The Proctor d Gamble Manu-facturing Companm. 160 NLRB 334. 338 339 (1966). During the hearing,citing the celebrated General Electric Boulwartsm decision. the GeneralCounsel seemed to contend that Respondent's rigidity alone established aviolation. General Electric Compan,, 150 NLRB 192 (1964). While it is truethat p. 194 of that decision contains language indicative of such a per seapproach. "a party who enters into bargaining negotiations with a 'take it orleave it' attitude violates ts duty to bargain " Later decisions. includingthose cited in this footnote, reaffirm the need to prove subjective bad faith Inthe hard-bargaining situation.2' N.L.R.B. v. Benne Kat:, d/b/a Williamsburg Seel Products Co. 369U.S. 736 (1962). Ben Cutler v. N.L.R.B.., supra, at 290; Proctor & GambleManufacturing Companv, supra at 338.thority enabling mneaningul give-and-take: altering the sub-stlailce of' proposals and reneging on tentattixe agreementssummarily rejecting the others' proposals on a broad scale:and adsvancing proposals at once unreasonable and predict-abhl without prospect of' acceptance, Ihere is still anothergulideline to emerge, not so much trotm a re;dinli of thecases as from common policy sense. It is llhat. even thougha parts brings to the bargaining an attitude of bad faith.there call he no violation or at least no renmedh absentthe showing that the had aith somehow crippled the nego-tiations.Applying the principles enumerated aboe to the facts athand. it is concluded that Respondent did not lack the req-uisite good faith in its negotiations because despite the alle-gations in the complaint, the parties did reach agreemen ton a contract and executed the same.The General Counsel seeks to make much of his coniclu-sion that ('onnely lacked authorit) to make concessionsand, in fact, lacked authorit) to conduct negotiations withthe view towards reaching a conclusion. This attitude of theGeneral C(ounsel is belied hs the fact that C(onnely tre-quentl' stated. in the course of his negotiations, that certainproposals of the Clerks could not be accepted b the Car-penters and he used language such ats: "I can recommendthis: I don't think I can sell that':" in sumi. ('Connel's au-thorit! must necessarily have been limited to the knowledgeof the negotiators because four clerical emplosees haveworked for the Carpenters Union for a number of sears andknew that all matters have to he submitted to the executiveboard and if approved hb them, must be offered to themembership for their approval through a ote. In anevent. a number of the General Counsel's allegations areobviously without substance where he alleges in allegationI I:Commencing on or about June 20, 1977, and at alltimes thereafter. Respondent did refuse, and continuesto refuse. to bargain collectively with the Union as theexclusive collective-bargaining representative of allemployees in the unit described above in that:(a) Respondent engaged in collective bargainingwith the Union with no intention of reaching an agree-ment.(b) On or about June 20 and Jul 5 Respondentoffered counter collective-hargaining proposals whichincluded terms of employment significantly less thanthose existing prior to the commencement of negotia-tions.(c) On or about June 20 and July 5, 1977. Respon-dent reneged and/or changed its position on contractterms to which it had previously agreed.Obviously. allegation II and its subdivisions have nosubstance and must be dismissed because, in fact, the Car-penters did agree with the Clerks and executed a contractwhich is included in the record.Paragraph 14 alleges the strike described in paragraph 13above:(a) was caused and provoked by the unfair labor prac-tices of Respondent described in paragraph II aboveand lb) was prolonged by the unfair labor practices ofRespondent described in paragraphs 16 and 17 below.287 I)I('ISIOS NA NAIABO R IONS B NATIONAL LABOR RELATIONS OARD)In fact. whait happened in this case is that the employeeswere unsuccessful initially in securing terms of a contract totheir liking, a.tl they went on strike because of' their failureto secure the economic demands which they had madeupon the Carpenters. The lact that later the employees whowent on strike to enforce their economic demands encoun-tered great difliculty in being reinstated constitutes an un-lhir labor practice, but not one related to the allegation ofrefusal to bargain. T'here is no nexus between the reason forthe employees going out on strike and the subsequent re-fusal of the Carpenter's to reinstate those employees whounconditionally applied for reinstatement. The subject mat-ter of the refusal to reinstate comprises a separate and dis-tinct violation of Section 8(a ) I ) and (3). which will be dealtwith ila.Both the General Counsel and Respondent place particu-lar emphasis on the bargaining session that took place onJune 20. Substantial differences separated the parties on thenegotiations which took place on that day as follows:(a) Benefits for part-time employees: (b) whether healthand welfare and pension contribution increases during theterm of the contract would come out of the wage packageor would be paid by the Employer over and above a wageincrease: (c) overtime and the 2- or 4-hour guarantee: (d)holidays and whether Saturday would be considered as aholiday: and (e) sick leave and vacation pay.In addition. there were differences and there was noagreement on whether there should be a paid leave of ab-sence for certain itemized circumstances: including senior-ity for part-time employees.It was in this meeting that the Clerks' union representa-tive, Mr. Groulx, told Connely that the offer was "just abunch of crap." Groulx threatened to file unfair labor prac-tices, and he charged that Connely and the Carpenters Lo-cal 1789 have engaged in bad-faith bargaining.It was after the remark by Groulx that it was a "bunch of'crap" that Connely then told the Clerks "go ahead and dowhat you have to do."It was after this bargaining session that the clerical em-ployees talked about going on strike. According to the testi-mony of the clerical employees, when Connely told themthat what had been offered on June 20 was the final posi-tion of the Carpenters. then the office employees wouldhave no other alternative except to go out on strike. OnJune 29, the four employees who were members of theClerks Union voted to go on strike.In order to understand the frustration of the clerical em-ployees, it is helpful to record the terms and conditions ofthe employment prior to the advent of the Union:(I) Wages of $7.10 after I year of service: (2) wage in-creases of the same percentage as the Carpenters in theirmaster agreement: (3) all health, welfare, and pension con-tributions paid by the Respondent; (4) 12 sick days peryear: (5) 2 weeks vacation after I year of service: (6) doubletime for all overtime performed: and (7) a minimum of 4hours reporting pay equal to 8 hours of straight time for allwork performed outside of the normal work period. Part-time employees also enjoy vacation and sick-leave benefits.The employees wanted these terms and conditions re-duced to writing because of ambiguity and uncertainty asto their application.Judy Treichel was discussing a statement made by HarryKaiser, the financial secretary and a member of Respon-dent's Executive Board. Kaiser told Treichel that the atmo-sphere and the conditions which they enjoyed would not bethe same with a union agreement. Further discussion tookplace between Treichel and Mike Otero, an assistant busi-ness agent, vice president and a member of the executiveboard of Respondent. Otero stated that C'huck Connely, anadmitted agent. would handle the negotiations and that theemployees were getting in over their heads in negotiationsbecause that's what Respondent did best. Furthermore.Otero expressed the opinion that Local 445 was not goingto come away with anything, that it was going to be rough,and that they were going to learn the hard wa.Respondent opened the second session of' bargaining bycounterproposing a low wage rate for starting clericals of$5.15 per hour, accumulation of sick leave to be set at 8hours a year ( 16 hours less than beliore negotiations), cleri-cals' responsibility for any increases in pension and healthand welfare contributions, and furthermore, that clericalemployees with I to 5 years of service be given 5 days ofpaid vacation with an additional 5 days granted at the nexttwo 5-year intervals. The clerical employees were repre-sented in their bargaining by employees Treichel. JuneDriscoll, Karen McElrath Bernardine Montoya, as well asPatricia Watson and Hazel Galwaich, officers of the Union.all of whom represented Local 445. Connely testified thathe specifically stated at the beginning of each session thateach tentative agreement was subject to approval by theexecutive board and ratification by the membership of Re-spondent. There is a difference in opinion as to whether ornot during the early sessions with the Carpenters Unionthat an)' comments were made to indicate that Connelyexplained that any tentative agreement would have to beapproved by the executive board: in this connection itshould be noted that Treichel admitted that Connely madereferences from time to time that "the Executive Boardwould buy this or the Executive Board won't buy this."Driscoll, too. remembers these references, although not un-til the second or third meeting which she attended. Accord-ing to the clerical employees, Connely was evasive aboutexactly what authority the executive hoard had given him.He did say that after the bargaining process was complete,and he and Local 445 had worked something out, he was tobring it to the Executive Board as a "package." Afterwards,the executive board could possibly make a proposal to thegirls.The fourth bargaining session took place on June 20 withthe entire clerical staff, Watson, and Groulx. Connelyopened the meeting by presenting the executive board'swritten counterproposals, which were less than Respon-dent's original counteroffer and less than the existing bene-fits. Respondent proposed beginning wage rates that weresubstantially less than previously offered; reduced the over-time from 4 to 2 hours: cut vacation time to 5 days for thefirst year and 10 days thereafter: eliminated language deal-ing with paid leave of absence and funeral leave: reducedsick days from 12 to 10. and demanded that increases inhealth and welfare and pension costs be paid by the em-ployees. After each of the aforementioned changes were an-nounced by Connely Groulx asked for an explanation. InX288 UNITED BROTHD. OF CARPENTERS & JOINERS. I.OCAL 1780reply, Connely merely stated. "That's what the executiveboard wanted." The reaction of the clerical employees tothese reduced offers was that Respondent was leavingGroulx no other choice except to seek strike sanction fromher clerical employees and to file unfair labor practicecharges. Connely added that this was the final offer andthey could "take it or leave it." Connely did not deny mak-ing this statement. McElrath recalled that Connely saidthere would not be any more negotiations if this offer by theCarpenters was rejected.Montoya recalls that Otero stated that Local 445 shouldhave accepted the June 20 proposal and that they shouldtake what they could get "because the proposals will onlyget worse ... if you think this one was bad you should seethe rest."Montoya also confirmed Treichel's conversations withKaiser. Thus, she recalls Kaiser stating, on at least threeoccasions, that the employees would always have betterconditions without a contract. Montoya also recalls Oterostating that McElrath was one of the main reasons whythey were having a difficult time getting a contract, andthat, after she was let go, things might improve.Finally, Montoya recalls Laub stating that the employeesshould get their money if they went out on strike because ifthey did go out on strike, they would not be coming back.The president of the Central Labor Council. Mike Chad-bourn, said that at one point during the meeting Watsonhad told him that negotiations were "hung up" over eco-nomic issues. Later, in reference to the strike, Chadbournadmitted that Watson had told him that Local 445 hadnegotiated in good faith for some period of time and feltthey could not drag the situation out any further.At the first meeting to discuss whether or not a strikewould take place, the employees discussed several reasonsfor striking. One. clearly, was the proposal of June 20.which they did not consider to be a "serious proposal."The clerical employees decided to go on strike on July I.and this date was chosen because Respondent would thenbe engaged simultaneously in other negotiations; the first10 days of the month are the most busy, and thus the strikewould have maximum impact.Towards the beginning of the strike. Connely visitedMcElrath at her home. During the conversation that thenensued, which lasted approximately an hour. Connely maderepeated references to the pending strike.Connely told her that he did not want to see her lose herjob. He asked her to cross the picket line and to solicit theother employees to do the same. He thought that if McEI-rath crossed, the others would follow. Connely then warnedthat "if the employees did not cross the picket line, theywould be walking out forever ... that he would teach thema lesson ... but they would not come back to their jobs...and that they would not get their jobs back in any way,shape or form." A comparison of the proposals of June 20and July 7 and the meeting of June 20 demonstrates themeagerness of Respondent's concessions. In return for animmediate boost in pay of 30 cents to $7.40 per hour forclericals with a least a year's service and a promise thatpart-time employees would receive the same benefits as full-time employees, Local 445 agreed to terms and conditionsof employment more onerous than before negotiations be-gan: i.e.. less sick leave, less reporting pay. less for ov ertime.increases and health and welfare, pension to be borne bythe employees. and an agreement that the effective da ofthe contract would be July 20. Groulx testified that "theswere present on July 20 ...because they were going tocapitulate ...we had been beaten ...the object of thesession was to cut a deal ...and get the women back towork." In addition, Local 445 received a 5-cent raise for theclericals in exchange for withdrawing a pending 8(a)(5) un-fair labor practice charge, which they did. Shortl\ there-after, the clericals collectively agreed that they could returnto work the following Monday. July 25. When Grouls and/or Laird asked Connely if this arrangement was acceptable.Connely replied, "That's fine. I don't see any problem. I'llhave to check with Harry [Kaiser] and see what the situ-ation is."It appears that agreement about the re-employ ment ofthe clerical employees had been reached. The record showsthat Driscoll said to ConnelN. "See you Mondas." Connel3replied. "See you then." In addition attention is called tothe fact that no mention was made by Connely that anyonehad been replaced and that an' decision had been madeprospectively to replace anyone.Whatever agreements had been reached among Connelyand the clerical employees, the entire situation turnedaround when (onnely sent a telegram to Treichel. )riscoll.McElrath, and Local 445 for delivery on Jul) 22. he textof the telegram. signed only by Connel., reads:IN ORDER T1'O AL)OID ANY MISUNDERSIANDI)N(i RI:(i.ARD-IN( AGREL.MENT VI llt OF()('F: IMPI.()OYES .O( Al 1780 isNOT PREPARIID 1ro ltRM.INAII- I'IRRMANIN RI:PIA(I:-MENIS FOR EI.VA J()ONI D)RIS('O(I Jl.')Y 1Rl ('III .. K -RIN M('EI.RAIII.Al PRESENI iIMit IRliER ARE NO POSIrIONS A \'Il ABI .Ti It'tRITI EMPI.(OYIIS 'WIl1. BI PI.A('ti) ON A PREFEIR-FNIIAL IIRIN( BASIS AND I.ill .B )IIERtI) IMPIOY-MENI IIL:N A P()SIlION IS AAIIAB.I:.After the misunderstandings concerning the union-securitclause had been resolved, the terms were implemented afterratification on August 18. Management rights language wasadded at Connely's request and limited by a proviso requestby Treichel. Typographical errors were corrected, and lan-guage clarifying vacation schedules was added. There is nonexus between the reason for the employees going out onstrike and the subsequent refusal of the Carpenter's to rein-state those employees who unconditionally applied for rein-statement. The subject matter of the refusal to reinstatecomprises a separate and distinct violation of Section8(a)(I) and (3). which will be dealt with iifra.It does not appear that there is any evidence to show thatithe executive board approved either the language changesor the management rights proviso at any time. Neither isthere any evidence of an explanation made bh Connel asto why it was not required.E. The Posilion of the Genral Coutnsel waith Revec! to theAlleged 8()(5) [Vi ,tionThe General Counsel contends that RespondeLnl's ac-tions, both at and away from the bargaining table. from the289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinception of the negotiations and continuing until at leastJuly 7, clearly demonstrated an intention not to reach acollective-bargaining agreement in violation of Section8(a)(5) and (1) of the Act. As is set forth in the GeneralCounsel's brief, this conclusion is predicated upon:(I) Connely's failure to make clear any limitationsplaced upon his authority; (2) The lack of any definitivesubstantive instruction given by the Executive Board toConnely until at least May 31; (3) the fact that Respondent.through Connely, withdrew approval of articles to which hepreviously had agreed; (4) Respondent's bargaining posturewhich, at least until July 5, was to reduce its offer continu-ally; (5) the plethora of admissions by agents of Respon-dent, most of whom were members of the governing execu-tive board, to the effect that they did not want a contract:and (6) Connely's remarks on June 20.The General Counsel calls attention to the decision ofTomco Communications, Inc.. 220 NLRB 636 (1975), inwhich the Board held that an employer violated Section8(a)(5) of the Act when it proposed benefits that were lessthan the existing provisions. For example, the Employerhad reduced sick leave from 12 to 6 days, had reduced theeligibility years for vacations, had terminated its past prac-tice of awarding sick pay to the first day of sickness, andhad changed the bonus system for perfect attendance. InTomco, the Board declared:Rigid adherence to proposals which are predictablyunacceptable to the union may indicate a predetermi-nation not to reach agreement, or a desire to produce astalemate, in order to frustrate bargaining and under-mine the statutory representative ...but at the sametime, the totality of Respondent's proposals, particu-larly in the benefit or "economic" areas, indicates anintention on the part of Respondent to penalize theemployees for having engaged in protected concertedactivity."The General Counsel goes on to point out that Respon-dent proposed substantial reductions in existing employeebenefits at the June 20 and July 5 bargaining sessions. Re-spondent's proposal reduced sick leave from 12 to 10 days:reduced vacation leave after I year from 10 days to 5 days:required employees to pay for premium increases in pen-sion and health benefits. although Respondent previouslyhad paid for these increments; excluded regular part-timeemployees from receiving proportionate fringe benefits; re-duced guaranteed work hours on scheduled days off from 4to 2; reduced guaranteed work hours if scheduled to workon meeting nights from 4 to 2: and eliminated prior propos-als with regard to paid leave of absence and funeral leave.At the fifth bargaining session, Respondent additionallyproposed that overtime pay be changed from double timeto time-and-a-half, cut down the pay scale, and introduceda broad management-rights clause.Quoting further from the brief of the General Counsel, inThe General Athletic Products Company. 227 NLRB 1565.1574 (1977), the Administrative Law Judge stated, in a de-cision adopted by the Board:26 Tomco Communications Inc. supra at 636.A finding of overall subjective bad faith normallydoes not turn on a showing that specific acts or omis-sions on the part of a respondent amount per se toviolations of Section 8(a)(5) of the Act. Instead. var-ious acts and omissions pointing in the direction of badfaith are relied upon as evidence to demonstrate a ba-sic disposition on the part of an employer to avoid itsobligation to bargain with the aim of reaching anagreement. One such element is the reneging on con-tract proposals, which are first offered or agreed onand retracted. In enforcing a bargaining order of theBoard, the Fifth Circuit said on this point:It is well established that withdrawal by the em-ployer of contract proposals tentatilcl I Emphasissupplied] agreed to by both the employer and theunion in earlier bargaining sessions without goodcause is evidence of' lack o good faith, regardless ofwhether the proposals constituted valid ofrlrs subject toacceptance under traditional contract law. [Emphasissupplied.j N.L.R.B. v. A oerican Seating Cotmpany ofMississippi, 424 F.2d 106 (C.A. 5. 1970).Here, as noted, Connely withdrew from previouslyagreed-upon articles without giving any reason other than"that's what the Executive Board wanted." Nowhere didConnely say why that was the Executive Board wanted.Again, therefore, this is evidence of bad faith since Respon-dent proferred no "good cause" for its withdrawal.At the June 20 negotiating session, after the executiveboard's proposals were presented, Connely told the groupthat that was the final offer, and that there would be nomore offers. It is undisputed that he told them to "take it orleave it." Adopting a take-it-or-leave-it position constitutesevidence of bad faith. N.L.R.B. v. Insurance Agents' Inter-national Union, AFL CIO Prudential Ins. Co.], 361 U.S.477. 484, 485 (1960): Federal Mogul Corporation, 212NLRB 950 (1974).Analysis and Concluding Findings Concerning Refusal-to-Bargain AllegationsThe complaint in allegation 11 states that on or aboutJune 20, and at all times thereafter, Respondent did refuseand continues to refuse to bargain collectively with theUnion as the exclusive collective-bargaining representativeof all the employees of the unit described above. in that:A. Respondent engaged in collective bargaining with theUnion with no intention of reaching in agreement.B. On or about June 20 and July 5, 1977. Respondentoffered counter collective-bargaining proposals which in-cluded terms of employment significantly less than thoseexisting prior to the commencement of negotiations.C. On or about June 20 and July 5, 1977. Respondentreneged and/or changed its position on contract terms towhich they had previously agreed.With respect to each of the subsections of allegation I I.the short answer is that these paragraphs must all be dis-missed in that the Carpenters Union did ultimately bargainwith the Clerks and reached agreement on a contract whichwas executed in January 1978. Whatever occurred in thecourse of the bargaining, which constituted what appeared290 UNITED BROTHD. OF CARPENTERS & JOINERS. LOCAL 1780to be evidence of a determination on the part of the Car-penters not to bargain in good faith, has been negated bythe ultimate fact that the parties did reach final agreementon contract. Much of what transpired between the partiesmay be characterized as "hard bargaining" and carries withit no onus which requires a remedial order. Apart from thepossibility that during the course of the life of the contractthere may be some issues which require further bargaining,there would seem to be no basis for the issuance of a re-fusal-to-bargain order. Such an order, when viewed againstthe fact that the parties did ultimately reach agreement onthe contract, would appear to be an exercise in futility.The Problem of Reinstatement of Strikers Under theFacts in the Case in QuestionAllegation 14 in the complaint states that the strike,which began on July 1, was: (I) caused and provoked bythe unfair labor practices of Respondent: and (2) was pro-longed by the unfair labor practices of Respondent. It isclear from the record that the employees went on strike onJuly I because they had been unsuccessful in securing termsof employment that satisfied them, and thus the strike wascaused by economic matters. By the same token, it was notprolonged by the commission of unfair labor practices sincethe unfair labor practices had nothing whatever to do withthe going out on strike of the employees.It is, however, true that employees Bernardine Montoya,Judy Treichel, Elva Driscoll, and Karen McElrath, afterhaving been verbally assured on July 20 that they would bereinstated on July 25, 1977, and after making an uncondi-tional offer to return to the former positions of employ-ment, have been denied reinstatement, and by this denialRespondent has violated Section 8(a)(3) and (1) of the Act.At the outset, it must be noted that the above-namedemployees were warned specifically by Connely that if theywent out on strike "they would walk forever." The threat toterminate the employees for exercising their right to strike.which is guaranted by the Act, is in and of itself. a clearviolation of Section 8(aX)(1) of the Act. That such a threatwas made is also clear from the record, and I so find. Notonly did Connely threaten that if the employees went outon strike they would lose their jobs, but this threat wasreinforced by the remarks of Montoy and Laub. WhileLaub is not a member of the Executive Board, he madeclear threats in the presence of Montoya, who is a memberof the Executive Board, and who by his acquiescence andthreats made by Laub, acquiesced in binding the Carpen-ters Union. that the employees would lose their jobs if theywent out on strike.Since the strike was an economic one, the strikers areentitled under the Act only to reinstatement when vacan-cies appear. At the very least, they must be put on a prefer-ential hiring list and reemployed whenever there is a va-cancy in the unit of which they are a member. Their rightsin this regard are clearly established by the Board's decisionin the Laidlaw case.The General Counsel states in his brief that "Respon-dent's refusal to bargain in good faith was the only cause ofthe strike." From this bold assertion it is concluded that thestrike was, at its inception and at all times thereafter, anunfair labor practice strike.I have found supra that the strike was an economic strike.The bargaining, while hard, ultimately led to the partiessigning a contract.The four clericals took a strike vote because they did notfind that the proposals given by the Carpenters l.ocal wereacceptable. The strike therefore was an economic strike andnot an unfair labor practice strike.However, Respondent did engage in clear violations ofthe Act when it cautioned the employees not to strike andaccompanied this suggested restraint with a direct threatthat anyone who went out on strike would be dischargedand would not be re-employed.Employee McElrath was visited at her home by Connely.He said that if we did not cross the picket line "we would bewalking forever and that he'd teach us a lesson. and wewould not be coming back for our jobs.... If we continuedon strike that we would be out there forever walking."McElrath overheard Otero talking to Laub. Hie said thatif the girls were out on strike that "we would be sTalkingforever."June Driscoll testified that board member Otero said. "ifyou go out on strike you won't be coming back." AlsoOtero and Laub were talking to the girls and either he orOtero said. "we should be sure to collect all of our pay ...before we went on strike because we wouldn't be comingback."After an exchange of proposals and the making of con-cessions by both sides at the meeting of July 20, the clericalemployees expressed a willingness to return to work onMonday, July 24. However, all four clerical employees re-ceived telegrams on July 22 from Connelv which were iden-tical in language and stated:IN ORDER TO AVOID ANY MISUNDERSTAND)ING REGARD-ING AGREEMENT '11H OFFICE EMPILOYEES I.OCAI. 1780 IsNO] PREPAREI) o ERMINATE PREMANEN I RI'IA('I-MENTS FOR EIVA ONE DRIS('OI.I.. JUDY rRE('Il!I.. K-REN M(1Ei1RAIIl.AT PRESENT TIME rHERI ARE NO POSIIIONS AVAIIABI.I.THIE THREE EMPLOYEES WIlL BE PL.ACED ON A PREFIREN-TIAI HIRING BASIS AND WItI. RE OFFEREID EMP)OYMIENIW/HEN A POSITION IS A\VAILABI.F.The General Counsel draws the reasonable inference thatwhen Connely told the employees theN could report back towork on a Monday, the replacement employees weremerely temporary and therefore the permanent jobs hadnot been filled.The threats made by Connely, Otero, and Laub that em-ployees who were not on strike would never be re-employedare clear violations of the Act. Furthermore. this fact isunderscored by Connely's refusal to restore the employeesto their jobs. The right to strike is not only specifically pro-tected in the Act, but it is well established by adjudicatedcases that go back to the earliest days of the National LaborRelations Act wherein employees who go on strike remainemployees unless their jobs have been filled permanently bhreplacements.Originally. there were four clerical employees who wentout on strike. However. Montoya was recalled as a dis-291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpatcher and began working again on July 25. Furthermore,the Carpenters' brief indicates that an opening occurred inAugust 1977. Cheryl Bitto told Connely she was going toquit and the Carpenters sent a telegram to McElrath advis-ing her that there was an opening and that she should re-port to work on September 6 if she wanted to return towork for the Carpenters Union. McElrath called Connelyand said she had a better job and she was satisfied and notinterested in working at the Carpenters Union. Connely tes-tified that he then planned to call one of the other twostrikers to return to work, but before he made such a call hewas told by Bitto that she had changed her mind and haddecided to stay.It is not possible to ascertain from the record before meprecisely what reinstatement rights had been denied andhow much backpay is due to the striking employees. How-ever, this matter can be determined when the case reachesits compliance stage.Concluding Findings and AnalysisAfter an exhaustive review of the facts of the instant caseand a study of the adjudicated cases, I conclude that theCarpenters did, in fact, engage in hard bargaining, but werenot guilty of a refusal to bargain because Respondent didultimately reach agreement with the Clerical Union andexecuted a contract. I therefore recommend that those alle-gations in the complaint which allege that Respondent re-fused to bargain be dismissed.With respect to the discharge of the strikers, I further findthat Respondent did violate Section 8(a)(l) and (3) of theAct. It is not disputed that Treichel, Driscoll, and McElrathmade an unqualified offer to return to work and indeedthought they had been reemployed as of July 25. Further-more, there is not testimony from any witnesses, includingKaiser, the financial secretary, which demonstrates any eco-nomic reasons why the strikers were not called back afterJuly 20.Montoya did return to work on July 25, but the otherthree employees were denied reinstatement to their priorjobs. In any event, all four employees are entitled to back-pay for the period from the date of their offer to return towork until they were re-employed. The record is not clearas to when the last three employees were re-employed, butthis matter can be disposed of when the case reaches thecompliance stage.CONCLUSIONS OF LAW1. United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local Union No. 1780, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Office and Professional Employees Union, Local No.445, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3. The Union has been the exclusive representative forthe purposes of collective bargaining of the employees inthe following unit:All full-time and regular part-time office clerical em-ployees of Respondent, but excluding all other employ-ees, including business representatives, guards, and su-pervisors as defined in the Act.4. By discharging employees Judy Treichel, June Dris-coil, Karen McElrath, and Bernardine Montoya, Respon-dent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) of theAct.THE REMEDYHaving found Respondent violated Section 8(a)(3) and(I) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act. The Remedy should be fashionedwith a view to restoring the situation, as nearly as possible,to that which would have prevailed minus the unfair laborpractices. I also shall order that Respondent make the unitemployees whole for any financial loss they may have suf-fered by reason of the unfair labor practices engagedagainst them. I shall therefore recommend that Respon-dent, if it has not already done so, offer each of them imme-diate and full reinstatement to their former jobs, or, if thosejobs are no longer in existence, to substantially equivalentpositions, without prejudice to their seniority and otherrights and privileges and to make them whole for any lossof pay or other employment benefits they may have suf-fered as a result of their discharges. Backpay shall be com-puted on a quarterly basis in accordance with F W. Wool-worth Company, 90 NLRB 289 (1950), with interest asprescribed in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).[Recommended Order omitted from publication.]292